DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicants’ response filed 2/24/21 the following applies.
Applicants’ response overcomes the rejections under 112(b) and (d) as well as the 102(a)(1) rejection over Richardson in view of the executed 130(a) Declaration submitted by Dr. El-Deiry.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2,4 and 7 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for reasons of record. While applicants point out that instant compounds are not MDM2 inhibitors but rather target NOXA-.
Thus, the relevant case law is not Atlas Powder or Angstadt which dealt with an art area other than  pharmaceuticals but rather In re Fisher previously cited who emphasized that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved” . Note MPEP 2164.08(b) which states that claims that read on  “... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative.” . Note the following quote from PPG Indus. V. Guardian Indus. Corp 37 USPQ2d 1618 at 1623: "In unpredictable art areas, this court has refused to find broad  generic claims enabled by specifications that demonstrate the enablement of  only one or a few embodiments and do not demonstrate with reasonable  specificity how to make and use other potential embodiments across the full  scope of the claim.  See, e.g.  ,   In re Goodman  , 11 F.3d 1046, 1050-52,  29 USPQ2d 2010, 2013-15 (Fed. Cir. 1993);  Amgen, Inc.  v.  Chugai Pharmaceutical Co.  ,  927 F.2d 1200, 1212-14,  18 USPQ2d 1016, 1026-28 (Fed. Cir.),  cert. denied  ,  502 U.S. 856 (1991);  In re Vaeck  ,  947 F.2d at 496,  20 USPQ2d at 1445. Note also a recent Federal Court decision, Wyeth  v. Abbott Laboratories, 107 USPQ2d 1273 which decided that the synthesis and screening for at least tens of thousands of compounds constituted undue experimentation. The instant scope far 4 permutations. Thus it is not seen how the even the exemplary rings listed on p.11 of the specification can be considered representative of the 4 compounds made and tested.
Claims 3,5 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624